Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to Applicant’s communication filed on 12/3/20.   Claims 1-18 are pending. The examiner acknowledges applicant's newly added claims 9-18.  However, claims 10-18 are patentably distinct because the reaction method can have a materially different design, mode of operation, function, or effect when additional additives such as crystals of N-(alpha-hydroxyethyl)formamide are added in advance of a hydroxylation reaction. Thus, claims 10-18 are hereby withdrawn from consideration being non-readable on the elected invention. As a result, claims 10-18 are withdrawn and claims 1-9 are being examined in this Office Action.

Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1-2, 6 and 8 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (JP 06298713, pub date Oct 25, 1994; in applicant’s IDS filed on 6/27/2019; the examiner’s Human English Translation is used herein)
The instant claims are drawn to the following:

    PNG
    media_image1.png
    347
    583
    media_image1.png
    Greyscale


Sato et al. teaches that the crystalline product does not need to be removed or purified for further reaction in the same reaction vessel to make the alkoxylation product (see examples and paragraph 4, especially example 1). Thus in the second alkoxylation reaction, Sato et al. does not isolate the crystalline N-(alpha-hydroxyethyl)formamide product and performs multiple reaction steps in the same reactor. 
Sato et al. teaches producing N-(alpha-alkoxyethyl)formamide from the reaction of N-(alpha-hydroxyethyl)formamide and an alcohol and acid catalyst, then further thermal decomposition of N-(alpha-alkoxyethyl)formamide to form N-vinylformamide (paragraph 5; example 2).

With regard to applicant's claim language for “the crystal of N-(a- hydroxyethyl)formamide obtained by an n-th reaction”, the examiner interprets this as a product-by-process limitation. Additionally, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of productions.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) Also see MPEP 2113
Thus since the crystalline product in the reaction tank is the same compound, N-(a-hydroxyethyl)formamide, as Sato et al.’s compound, the examiner asserts this limitation is met. Thus, it would not be a patentable distinction as to where you obtained the crystalline seed product, absent evidence to the contrary. 
Therefore these claims are fully met.

Claim Rejections – 35 USC 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  


Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato et al. (JP 06298713, pub date Oct 25, 1994; in applicant’s IDS filed on 6/27/2019; the examiner’s Human English Translation is used herein)
Applicant Claims
The instant claims are drawn to:

    PNG
    media_image1.png
    347
    583
    media_image1.png
    Greyscale


Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Sato et al. teaches a method for producing N-(alpha-hydroxyethyl)formamide by reacting formamide with acetaldehyde in a solvent in the presence of a basic catalyst in a 
Sato et al. teaches that the crystalline product does not need to be removed or purified for further reaction in the same reaction vessel to make the alkoxylation product (see examples and paragraph 4, especially example 1). Thus in the second alkoxylation reaction, Sato et al. does not isolate the crystalline N-(alpha-hydroxyethyl)formamide product and performs multiple reaction steps in the same reactor. 
Sato et al. teaches producing N-(alpha-alkoxyethyl)formamide from the reaction of N-(alpha-hydroxyethyl)formamide and an alcohol and acid catalyst, then further thermal decomposition of N-(alpha-alkoxyethyl)formamide to form N-vinylformamide (paragraph 5; example 2).
Sato et al. teaches removing some of the solid N-(alpha-hydroxyethyl)formamide product and the toluene phase (which also contains the N-(alpha-hydroxyethyl)formamide 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Sato et al. is deficient in the sense that it does not teach stirring power, average particle diameter, location of the product within the reaction tank and the amount of crystals in subsequent reactions. However, the examiner asserts that the product would be present, at least intermittently, on the walls of the reaction tank, since Sato et al. teaches precipitation of the product in the reaction vessel and the formation of a “reaction slurry” (see examples, especially paragraphs 26 and 30), absent evidence to the contrary. Even if it does not, it would be obvious to optimize the location of the precipitate product.

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

With regard to applicant's claim language for “the crystal of N-(a- hydroxyethyl)formamide obtained by an n-th reaction”, the examiner interprets this as a product-by-process limitation. Additionally, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product 
Thus since the crystalline product in the reaction tank is the same compound, N-(a-hydroxyethyl)formamide, as Sato et al.’s compound, the examiner asserts this limitation is met. Seeding subsequent reactions with the crystalline product obtained from previous reactions is an obvious optimization step. Thus, it would not be a patentable distinction as to where you obtained the crystalline product, absent evidence to the contrary. Furthermore, accidentally or purposely leaving small amounts of solid matter (crystalline product) in the reaction tank is an obvious optimization tool, especially since Sato et al. teaches that the crystalline product does not need to be removed or purified for further reaction in the same reaction vessel to make the alkoxylation product (see examples, especially example 1).

				Response to Arguments
Applicant’s arguments have been considered but are not persuasive for the following reasons:
The examiner acknowledges applicant’s argument that “Sato does not disclose N-(a-hydroxyethyl) formamide obtained in the n-th reaction being discharged from the reaction tank before the n+1 reaction.” 
The examiner does not agree with applicant’s argument. As discussed earlier, Sato et al. teaches removing some of the solid N-(alpha-hydroxyethyl)formamide product and the toluene 
The examiner acknowledges applicant’s arguments for the allowability of newly added claims 10-18. However, claims 10-18 have been withdrawn.
The examiner acknowledges applicant’s arguments for unexpected results and applicant’s declaration filed on 12/3/20, in which applicant argues a superior yield using product crystals of 97.9% versus Sato et al.’s reaction when using product crystals of 97%. 
However, the examiner does not find applicant's unexpected results and declaration convincing.  The examiner contends that in the absence of statistical evidence or the standard deviation for the yields of this reaction, the examiner contends that a difference of 97.9% versus 97% is merely a difference in degree and not a difference in kind.  These numbers are too close to be unexpected. The evidence relied upon should establish "that the differences in 

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658